Case 3:21-cv-00114-HEH-EWH Document 4 Filed 03/19/21 Page 1 of 2 PagelD# 35

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARCUS LESHAWN DIXON, )
Petitioner, 5
v. \ Civil Action No. 3:21CV114-HEH
DIRECTOR, DEPARTMENT OF 5
CORRECTIONS, )
Respondent.
MEMORANDUM OPINION

 

(Dismissing Successive § 2254 Petition)

Petitioner, a Virginia prisoner proceeding pro se, submitted a petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2254, challenging his convictions in the Circuit
Court of the County of Northampton for first degree murder, breaking and entering,
robbery, and three counts of use of a firearm in the commission of a felony. The Court
previously has denied a 28 U.S.C. § 2254 petition filed by Petitioner challenging these
convictions. See Dixon v. Clark, No. 3:12CV429, 2013 WL 4880465, at *1 (E.D. Va.
Sept. 12, 2013).

The Antiterrorism and Effective Death Penalty Act of 1996 restricted the
jurisdiction of the district courts to hear second or successive applications for federal
habeas corpus relief by prisoners attacking the validity of their convictions and sentences
by establishing a “gatekeeping mechanism.” Felker v. Turpin, 518 U.S. 651, 657 (1996)
(internal quotation marks omitted). Specifically, “[b]efore a second or successive

application permitted by this section is filed in the district court, the applicant shall move
Case 3:21-cv-00114-HEH-EWH Document 4 Filed 03/19/21 Page 2 of 2 PagelD# 36

in the appropriate court of appeals for an order authorizing the district court to consider
the application.” 28 U.S.C. § 2244(b)(3)(A).

The Court has not received authorization from the United States Court of Appeals
for the Fourth Circuit to file the present § 2254 petition. Therefore, the action will be
dismissed without prejudice for want of jurisdiction. A certificate of appealability will be
denied.

An appropriate Final Order will accompany this Memorandum Opinion.

KW /s/

AM Henry E. Hudson
Date: Plarch 14 2021 Senior United States District Judge
Richmond, Virginia

to
